Bell, Chief Judge.
Plaintiff sued the defendants in the Superior Court of Fulton County for money damages and declaratory relief. On defendants’ motion, the proceedings were stayed pending the determination of a suit previously filed by defendants against plaintiff in the United States District Court for the Southern District of New York. Defendants’ motion was supported by a copy of its complaint filed in the New York suit. Plaintiffs claim in this case does arise out of the transaction or occurrence that is the subject matter of the defendants’ suit against the plaintiff in the Federal Court.
A stay in proceedings is merely a suspension of proceedings as distinguished from an abatement and the power to stay proceedings is an incident to the inherent power of any court to control the disposition of cases on its docket with economy of time and effort for itself, counsel and for litigants and calls for the exercise of discretion. Bloomfield v. Liggett & Myers, 230 Ga. 484. The trial judge here did not abuse his discretion in granting the stay for he merely was effectuating the desirable general policy of both State and Federal Courts to avoid multiplicity of suits. Judgment affirmed. Evans and Stolz, JJ, concur.